MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Feb 28 2018, 11:48 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Julie A. Camden
Camden & Meridew, P.C.
Fishers, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Marriage of:                                  February 28, 2018

Charles A. Parsley,                                      Court of Appeals Case No.
                                                         29A02-1710-DR-2432
Appellant-Respondent,
                                                         Appeal from the Hamilton
        v.                                               Superior Court
                                                         The Honorable David K. Najjar,
Maureen F. Parsley,                                      Judge Pro Tempore
                                                         Trial Court Cause No.
Appellee-Petitioner.
                                                         29D03-0511-DR-1257



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A02-1710-DR-2432 | February 28, 2018         Page 1 of 6
                                       Statement of the Case
[1]   Charles A. Parsley (“Husband”) appeals the trial court’s order modifying his

      child support and establishing post-secondary educational support. Husband

      raises the following two issues for our review:


              1.    Whether the trial court erred when it deducted $50 per
              week from the weekly gross income of Maureen F. Parsley
              (“Wife”) for a prior-born child when the court calculated
              Husband’s modified child support amount.


              2.    Whether the trial court erred when it did not impose
              Husband’s requested limits to child E.P.’s post-secondary
              educational expenses.


[2]   We affirm in part, reverse in part, and remand with instructions.


                                 Facts and Procedural History
[3]   During their marriage, Husband and Wife had two children: E.P., born August

      8, 1998, and L.P., born February 12, 2003. In June of 2008, the trial court

      dissolved the marriage, distributed the marital estate, and entered orders of

      support and custody. Thereafter, Husband and Wife each remarried and had

      subsequent children with their new spouses. In particular, Wife had J.R., who

      lived with Wife, E.P., L.P., and her new husband.


[4]   In May of 2017, Husband filed a petition to modify child support. In June,

      Wife filed a petition for post-secondary educational expenses relating to E.P.

      The court held a hearing on the parties’ requests in October. At that hearing,

      Husband admitted during his testimony that Wife “has one subsequent child
      Court of Appeals of Indiana | Memorandum Decision 29A02-1710-DR-2432 | February 28, 2018   Page 2 of 6
      with her new husband.” Tr. Vol. 2 at 9. However, no one suggested that Wife

      had any children prior to when E.P. and L.P. were born.


[5]   Also during that hearing, Husband requested the court to place limits on

      Husband’s and Wife’s contributions to E.P.’s post-secondary educational

      expenses. In particular, Husband requested that any parental contributions be

      conditioned on E.P. maintaining a 3.2 G.P.A., obtaining a degree within four

      years of his initial enrollment, and attending an in-state public school.

      However, Wife testified that E.P. had a four-year partial scholarship to Indiana

      University that covered E.P.’s tuition and reduced E.P.’s housing costs. Tr.

      Vol. 2 at 17, 29-30. That scholarship required E.P. to maintain at least a 2.0

      G.P.A.


[6]   Following the hearing, the court entered its order modifying child support and

      establishing post-secondary educational expenses. In that order, the court

      modified the weekly amount of child support Husband must pay to Wife to

      $175. The court determined that amount to be appropriate in part based on its

      finding that Wife both has a subsequent child, J.R., and that she will

      additionally spend $50 per week to support a prior-born child. The court also

      declined to accept Husband’s requests for limits on E.P.’s post-secondary

      educational expenses. This appeal ensued.




      Court of Appeals of Indiana | Memorandum Decision 29A02-1710-DR-2432 | February 28, 2018   Page 3 of 6
                                     Discussion and Decision
                                            Standard of Review

[7]   Husband appeals the trial court’s order modifying the amount of his child

      support and establishing post-secondary educational expenses. Where, as here,

      the trial court’s judgment is based on findings and conclusions entered by the

      court following an evidentiary hearing, we review the trial court’s judgment

      under the clearly erroneous standard. We review the issues covered by the

      findings with a two-tiered standard of review that asks whether the evidence

      supports the findings and whether the findings support the judgment. See Steele-

      Giri v. Steele, 51 N.E.3d 119, 123 (Ind. 2016).


[8]   We also recognize that Wife has not filed an appellee’s brief. When an appellee

      does not file a brief, our court will not undertake the burden of developing

      arguments on that party’s behalf. Thurman v. Thurman, 777 N.E.2d 41, 42 (Ind.

      Ct. App. 2002). Rather, we apply “a less stringent standard of review” and may

      reverse the trial court if the appellant establishes prima facie error. Id. Prima facie

      “means at first sight, or on first appearance, or on the face of it.” Id.


                                      Issue One: Prior-Born Child

[9]   We first address Husband’s argument that the trial court erred when it

      attributed $50 per week to Wife for expenses associated with the support of a

      prior-born child. According to Husband, the trial court erred on this issue

      because there was “no evidence [Wife] had a prior born child or that she

      supported said child.” Appellant’s Br. at 7.


      Court of Appeals of Indiana | Memorandum Decision 29A02-1710-DR-2432 | February 28, 2018   Page 4 of 6
[10]   We must agree. Indiana Child Support Guideline 3(C)(3) states that, “[w]here

       a party has a legal support duty for the child(ren) born prior to the child(ren) for

       whom support is being established, . . . an amount reasonable necessary for

       such support . . . shall be deducted from weekly gross income . . . .” There is no

       evidence that Wife had any children born prior to E.P. and L.P., the children

       for whom the modified support was being established by the court’s order. As

       such, we reverse the trial court’s calculation of Husband’s modified support

       order and remand with instructions for the court to eliminate the $50 deduction

       to Wife’s weekly adjusted income and to recalculate Husband’s child support

       obligation.


                          Issue Two: Post-Secondary Educational Expenses

[11]   Husband also asserts that the trial court erred when it did not limit its award of

       post-secondary educational expenses “to in-state tuition at a public institution,

       or specify that it was only for undergraduate studies, or limit the number of

       years [E.P.] could pursue a degree, or require that [he] achieve any grade

       [point] average.” Id. at 9 (footnote omitted). But the trial court was not obliged

       as a matter of law to impose any such conditions. E.g., Quillen v. Quillen, 671

       N.E.2d 98, 102 (Ind. 1996). Moreover, Husband’s argument on appeal simply

       disregards the reality that most of E.P.’s post-secondary educational expenses

       are being paid by E.P.’s scholarship, and that scholarship already imposes

       limitations similar to those sought by Husband. The trial court took E.P.’s

       scholarship—and its limitations on E.P.—into account when it entered its order



       Court of Appeals of Indiana | Memorandum Decision 29A02-1710-DR-2432 | February 28, 2018   Page 5 of 6
       on the post-secondary educational expenses. Husband cannot demonstrate

       error on this issue.


[12]   In sum, we affirm the trial court’s judgment as it relates to E.P.’s post-

       secondary educational expenses. However, we reverse the trial court’s finding

       that Wife had a prior-born child, and we remand with instructions that the

       court eliminate the $50 deduction to Wife’s weekly adjusted income and to

       recalculate Husband’s child support accordingly.


[13]   Affirmed in part and reversed and remanded in part.


       Mathias, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A02-1710-DR-2432 | February 28, 2018   Page 6 of 6